Advisory Action
Rejections Under 112 First Paragraph
	As set forth in the Final Rejection, the Examiner maintained that every embodiment required two conditions. These conditions include the determination of the first and second search spaces overlapping in at least one of the plurality of CCEs and determining the length of the PDCCH signal excluding the CIF in the first search space is equal to the length of the PDCCH signal including the CIF in the second search space is equal. 
	The Applicant argues that in col. 9, lines 3-12 of the underlying ‘341 patent recites “[t]he PDCCH signaling sent by the base station may include resource allocation information and other control information such as carrier activation or deactivation information, and information for triggering a physical random access process. As an example, in a physical region other than the foregoing physically overlapped region in the search space of the user equipment, the base station may send the PDCCH signaling according to the prior art, which is not detailed here” (emphasis added). 
	The Applicant states that the disclosure demonstrates that they were in possession of an embodiment in which the base station may send the PDCCH signaling according to the invention in a physical region other than the foregoing physical overlapped region in the search space of the user equipment,.
	The Examiner continues to maintain that the claims are not directed to the prior art PDCCH signaling as set forth on page 4 of the Final Rejection and for the reasons set forth below. However, the Examiner concedes that the Applicant is correct that the specification at least covers a known method where the PDCCH signaling can be sent “other than the foregoing physically overlapped region”. 
	Thus, the Examiner finds the Applicant’s arguments persuasive. The previous rejection to claims 11-30 under 112 first paragraph is withdrawn. 
	


Double Patenting Rejections
The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 8,879,533 and US Patent 9,137,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the filing of the terminal disclaimer, the Examiner withdraws the rejection of claims 1-10 based on the grounds of nonstatutory double patenting as set forth in the Final Rejection.

Rejections under §103
	The Examiner notes that each of claims 11 and 21 were amended to recite  “the second PDCCH signaling with the CIF with an additional bit”.  The Examiner notes that in accordance with 37 CFR 1.173(c), “[w]henever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.” (emphasis added) The Examiner notes that it does not appear that the Applicant included an explanation of the support in the disclosure of these changes to the claims.  
	The Applicant argues that the cited references does not disclose or suggest “a second PDCCH signaling with a CIF and an additional bit, wherein the additional bit is appended to the second PDCCH signaling, as recited in claims 11, 16, 21, and 26”. 
	The Examiner determines that since the arguments are directed in part to claims 11 and 21 that have been amended, then the amendment raises new issues that would require further consideration as to those amended claims.  The Examiner however notes that the Applicant, in arguing against Yang, acknowledges that “Yang discloses the presence or absence of the CIF”. Nonetheless, since claims 16 and 1 (as set forth in the previous and current claim set), the Examiner will address the Applicant’s arguments. 
	With respect to Yang, the Applicant notes that Yang discloses that “[c]onfiguration of presence or absence of the CIF within PDCCH can be semi-statically and UE-specifically (or UE group-specifically) enabled by higher layer signaling (e.g. RRC signaling)” (Yang at para. [0092]). The Applicant states that the Office action alleges that “it was known for search spaced to both include and not include CIF”. 
	The Applicant argues that the claims recite that the second PDCCH signaling includes the CIF and an additional bit, where the additional bit is appended to the second PDCCH signaling. The Applicant maintains that the “CIF” and the “additional bit” are distinct claim terms. 
	The Applicant states that although Yang discloses the presence or absence of the CIF, Yang does not also disclose an additional bit (i.e. separate from the CIF), wherein the additional bit is appended to the second PDCCH signaling. 
	With reference to Yang and the ‘additional bit’, in the Final Rejection, the Examiner referenced paragraphs [0087 and 0146] (See e.g. page 16 of the Final Rejection “Yang discloses using a padding bit (additional bit)”. 
	As acknowledged by the Applicant and disclosed in paragraph [0092], Yang discloses that it was known to configured a PDCCH signal with a CIF.  With respect to the ‘additional bit’, and more specifically to the padding bit referenced by the Examiner in the Final Rejection, the Examiner notes that Yang discloses that the use of a padding bit can be used in situations for DCI size matching (thus includes a situation with or without the additional bit). In this case, the padding bit can have a specific value such as ‘0’.  (see paragraph [0146]).   See also paragraphs [0151-0152]. 
	As stated in paragraph [0136] with respect to CIF, the search spaces can include different sizes of DCI Formats including those that are the same as well as those that has a different size. Yang discloses 
	Following the issue with DCI Formats with different sizes, Yang discloses in paragraph [0146], as cited above and in the Final Rejection, Yang proposes that in order to increase a degree of freedom in control channel scheduling, a plurality if control information (e.g. DCI) formats having different sizes can be grouped together. Yang discloses that DCI size matching may be performing using bit padding.  Thus, Yang discloses of adding a padding bit (i.e. additional bit) to the DCI format so that the DCI formats can have the same size. 
	Thus, the Examiner considers that Yang discloses having both a CIF and a padding bit (additional bit) within the search space.
	Therefore, the Examiner does not find the Applicant’s arguments persuasive. 


/Ovidio Escalante/
Primary Examiner
Art Unit 3992

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that claims 16 and 26 recites both “the second PDCCH signaling includes a carrier indication field (CIF) and an additional bit” and “the second PDDCH signaling with the CIF and without the additional bit” (emphasis added). The Examiner addresses the limitation directed to “an additional bit” since the Applicant does not specifically address the “without the additional bit” in their arguments.